Cite as 2015 Ark. App. 314

                  ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                         No. E-14-933


                                                    Opinion Delivered   May 13, 2015
KTAL, INC., d/b/a SCHLOTZSKY’S
DELI                                                APPEAL FROM THE ARKANSAS
                       APPELLANT                    BOARD OF REVIEW
                                                    [NO. 2014-BR-02342]
V.

DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES, and                             REVERSED
GWENDOLYN DAVIS
                    APPELLEES



                              M. MICHAEL KINARD, Judge

       Appellant Schlotzsky’s Deli appeals from the Board of Review’s decision allowing

claimant Gwendolyn Davis unemployment benefits if otherwise in compliance with the law.

The Board found that Davis left her last work because of illness and that any attempt to

preserve her job rights would have been futile. We reverse.

       Under Arkansas Code Annotated section 11-10-513(a)(1) (Repl. 2012), “an individual

shall be disqualified for benefits if he or she voluntarily and without good cause connected

with the work left his or her last work.” However, this statute further provides that no

individual shall be disqualified under this section if, after making reasonable efforts to preserve

his or her job rights, he or she left his or her last work because of illness. Ark. Code Ann.

§ 11-10-513(b)(2). This court affirms the Board of Review when its decision is supported

by substantial evidence, which is such relevant evidence as reasonable minds might accept
                                 Cite as 2015 Ark. App. 314

as adequate to support a conclusion. Buck v. Director, Department of Workforce Services, 2014
Ark. App. 685, 449 S.W.3d 705.

       Davis was an assistant manager at Schlotzsky’s. She testified before the Appeal

Tribunal that her health issues had caused her to miss work more often than she was able to

report to work. She suffered from congestive heart failure and gastroparesis, and she said that

her doctor told her she could no longer work. Davis said that her illness was “constantly

coming back” and had required hospitalization immediately before she quit and twice in the

two months since she quit. Davis acknowledged that she had not requested a leave of

absence. She said that she was not sure if her employer allowed leaves of absence, and she

did not think the business would want to leave open an assistant-manager position.

       Keith Laing, Schlotzsky’s owner, testified that he was aware of Davis’s medical issues,

which had sometimes required her to miss work for a week at a time. Laing said that Davis

had been out for three to four weeks when she informed the general manager that she would

not be returning to work based on her doctor’s recommendation. Laing confirmed that

Davis did not request a leave of absence and that he did not have a leave-of-absence policy.

However, he said that he had allowed employees to take sick leave in the past and that he

would have considered authorizing a leave of absence for Davis had she requested it.

       The Appeal Tribunal affirmed the Department of Workforce Services’ determination

that Davis was ineligible for benefits under Arkansas Code Annotated section 11-10-

507(3)(A) because she was not able to perform suitable work. However, the Appeal Tribunal

reversed the Department’s separate determination that Davis was disqualified from receiving


                                              2
                                 Cite as 2015 Ark. App. 314

benefits under section 11-10-513. The Tribunal found that Davis voluntarily left her last

work without good cause connected with the work due to personal illness and that any

efforts to preserve her job rights would have been futile. Schlotzsky’s appealed from this

portion of the decision to the Board of Review. The Board found that any attempts by

Davis to preserve her job rights would have been futile because her illness was “continuous”

and her doctor had advised her not to return to work.

       This court has held that an employee is not required to make efforts to preserve her

job rights if such efforts would constitute nothing more than a futile gesture. Oxford v.

Daniels, 2 Ark. App. 200, 618 S.W.2d 171 (1981). Here, substantial evidence does not

support the Board’s conclusion that any such effort on Davis’s part would have been futile.

Laing testified that Davis could have received a leave of absence had she requested one.

Although Davis left her last work because of illness, there is no evidence that she made

reasonable efforts to preserve her job rights as required by Arkansas Code Annotated section

11-10-513(b). See Woodunique, Inc. v. Director, Department of Workforce Services, 103 Ark. App.
280, 288 S.W.3d 699 (2008) (reversing award of benefits where the claimant made no request

for a leave of absence and no evidence supported the conclusion that such a request would

have been futile). Accordingly, we reverse.

       Reversed.

       GLOVER and HIXSON, JJ., agree.




                                              3